Citation Nr: 1019391	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  00-22 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
deformity of the right index finger with osteomyelitis 
(infection) and tissue loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 
1980 to June 1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Board remanded this case for further development and 
consideration in November 2002.

In February 2003, as support for his claim, the Veteran 
testified at a hearing at the RO in Las Vegas before the 
undersigned Veterans Law Judge (VLJ) of the Board, also 
commonly referred to as a Travel Board hearing.  

The Board again remanded this case in November 2003, November 
2006, February 2008, and most recently in October 2009 after 
determining new and material evidence had been submitted to 
reopen the claim.  It is worth mentioning additionally that, 
in the February 2008 decision, the Board denied a separate 
claim for § 1151 compensation for a right arm scar due to an 
intravenous (IV) injection.  

After most recently receiving the case back from the Board on 
remand, and completing the requested additional development, 
the Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) in March 2010 continuing to deny 
the claim concerning the right index finger and has since 
returned the file to the Board for further appellate review 
of this remaining claim.





FINDINGS OF FACT

1.  The Veteran's right index finger deformity was not caused 
by the surgery and treatment he received from VA in 1993.

2.  There also is no competent and credible evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by any of the VA care 
providers in that surgery or treatment of his right index 
finger.  

3.  He gave his informed consent for that VA surgery and 
treatment of his right index finger.

4.  The nature and severity of his right index finger 
deformity was an event reasonably foreseeable under the 
circumstances.  This deformity was an expected outcome of his 
VA surgery and treatment, not an unforeseeable complication.


CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for the 
deformity of the Veteran's right index finger with 
osteomyelitis (infection) and tissue loss.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.361 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a claim, including the downstream disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the 
defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March and 
December 2008.  These letters informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that March 2006, September 2007, December 2008, and 
August 2009 letters complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claim.  And of equal or even greater significance, after 
providing that additional Dingess notice, the AMC went back 
and readjudicated the Veteran's claim in the March 2010 SSOC 
- including considering the additional evidence received in 
response to that additional notice.  See again, Mayfield IV 
and Prickett, supra.  


So the timing defect in the provision of notice, since it did 
not precede the initial adjudication of the claim, has been 
rectified.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  He submitted private treatment records, personal 
statements and personal hearing testimony.  The RO and AMC 
obtained his VA treatment records and arranged for VA 
compensation examinations for medical opinions concerning his 
§ 1151 claim, initially in May 2005 (with an October 2005 
addendum opinion) and again in April 2007.  Moreover, 
following and as a result of the Board's most recent October 
2009 remand, a still additional examination and medical 
opinion were obtained in November 2009.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The Board is therefore satisfied VA 
has provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Compensation under 38 U.S.C.A. 
§ 1151 for Deformity of the Right Index Finger with 
Osteomyelitis (Infection) and Tissue Loss (i.e., Right Index 
Finger Deformity)

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected.  See 38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361(a) (2009).

For claims, as here, filed on or after October 1, 1997, the 
Veteran must show that the VA treatment in question resulted 
in additional disability and further, that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
the disability was an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 
(Dec. 31, 1997).

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to his 
condition after such treatment, examination or program 
has stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the Veteran's 
additional disability.  If it is shown merely that a claimant 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation.  See 38 C.F.R. § 3.361(c)(1).

Furthermore, the proximate cause of the disability claimed 
must be the event that directly caused it, as distinguished 
from a remote contributing cause.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment or other instance of fault proximately caused the 
additional disability, it must be shown either that VA failed 
to exercise the degree of care expected by a reasonable 
treatment provider, or furnished the medical treatment at 
issue without the Veteran's informed consent.  See 38 C.F.R. 
§ 3.361(d)(1).  

Proximate cause may also be established where the Veteran's 
additional disability was an event not reasonably foreseeable 
- to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider the type of risk that a reasonable health 
care provider would have disclosed as part of the procedures 
for informed consent (in accordance with 38 C.F.R. § 17.32).  
See 38 C.F.R. § 3.361(d)(2).

The preliminary inquiry is whether the Veteran has additional 
disability as a result of VA care or treatment.  In applying 
the criteria for the benefit sought to the circumstances of 
this case at hand, the provisions for compensation pursuant 
to 38 U.S.C.A. § 1151 first require evidence that additional 
disability was manifested after VA treatment was rendered.  
Provided this is established, the analysis then turns to 
closer examination of the question of causation.

In this regard, there is conflicting evidence.  For instance, 
a May 2005 VA examiner indicates ankylosis of his right index 
finger at the distal interphalangeal (DIP) joint.  However, 
this same examiner indicated the right index finger ankylosis 
is stable, requires no specific treatment, and does not 
preclude employability.  There are also VA and private 
treatment radiological reports and photos, which show a swan-
neck deformity of this finger.  

But the more recent probative (competent and credible) 
evidence specifically discounts the notion that the Veteran 
has any additional disability since or as a result of his VA 
surgery and treatment of his right index finger in 1993.  
The April 2007 VA compensation physician concluded no 
additional significant disability occurred to the right index 
finger from the October 1993 right index finger surgery.  And 
although the November 2009 VA compensation examination report 
contained X-ray results showing a flexion deformity of the 
right index finger DIP joint, the nerve conduction studies of 
the upper extremities did not reveal any neuropathy, 
myopathy, or radiculopathy.  Indeed, this VA examiner 
indicated this deformity did not constitute an additional 
disability.  These VA examination report findings were both 
based on independent physical examination of the Veteran and 
thorough review of his claims file, but nonetheless 
ultimately found no additional significant disability worth 
noting.  

So, arguably, the Veteran does not have additional disability 
of his right index finger, nevertheless, for the sake or 
argument, the Board will assume he does.  But even so, the 
additional requirements for causation are not met.  



Concerning actual causation, it is not enough to merely show 
additional disability involving the ankylosis/deformity of 
the right index finger after the provision of VA surgery and 
treatment.  Rather, it must be established that the VA 
medical treatment rendered resulted in this additional 
disability.  And, again, if instead it is shown merely that 
the Veteran received medical care or treatment, and has 
additional disability, that in and of itself would not 
demonstrate actual causation.  See 38 C.F.R. § 3.361(c)(1).  
And in this critical respect, the claim is deficient.  

The October 2005 addendum opinion by that May 2005 VA 
examiner noted the Veteran had "a deformity of his right 
index finger, which had formed secondary to a surgical 
procedure directed towards the index finger at the VA in 
1993."  
On the other hand, again, the April 2007 VA examiner 
indicates against the possibility this additional disability 
resulted from the right index finger surgery.  More 
importantly, the November 2009 VA examiner specifically 
discounted this notion, even after explicitly noting the 
prior VA examiner's opinions.  Specifically, this November 
2009 VA examiner stated, "[the Veteran] does not have 
additional disability from the debridement and surgery...[t]his 
is merely an expected outcome and not a complication."  So, 
especially considering the recent medical evidence, there is 
greater probative evidence against the notion of 
actual causation than for it.

Regarding proximate causation, the Veteran's claim further 
fails.  There is no competent evidence of record establishing 
that VA failed to exercise the degree of care expected by a 
reasonable treatment provider, or furnished the medical 
treatment at issue without the Veteran's informed consent.  
38 C.F.R. § 3.361(d)(1).  To this end, there are simply no 
medical records indicating there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing any 
of the medical or surgical treatment at issue.  There is only 
the Veteran's unsubstantiated allegation.  In short, he has 
not shown that VA failed to exercise the degree of care 
expected by a reasonable treatment provider.  



Of note, the October 2005 VA addendum opinion stated "there 
was no evidence of negligence, poor care or any error in 
judgment as to the cause for the persistent deformity of the 
right index finger."  Similarly, the April 2007 VA opinion 
"did not find any carelessness, negligence, lack of proper 
skill, error of judgment, or similar fault on part of the VA 
occurred in relationship to the ... 1993 right index finger 
surgery."  And finally, the November 2009 VA examiner 
agreed, as he, too, "did not find any carelessness, 
negligence, lack of proper skill nor error in judgment on the 
VA physician of the surgical procedure in ...1993."  The 
November 2009 examiner added, "[t]here was no medical 
student involvement or participation in the actual surgery."  
Thus, these consistently negative examiner's opinions provide 
highly probative evidence against the possibility of 
proximate causation, and ultimately, the Veteran's claim.  
Importantly, there is no medical evidence refuting these 
negative opinions.

There also is no basis for establishing proximate causation 
in the VA treatment in question by showing the Veteran's 
additional disability was an event not reasonably 
foreseeable, since there is no competent evidence to 
substantiate this notion.  See 38 C.F.R. § 3.361(d)(2).  The 
Board acknowledges that the October 2005 VA addendum opinion 
also states that "the right index finger deformity of the 
distal interphalangeal joint was an unanticipated event that 
occurred during the course of [the Veteran's] treatment."  
Nonetheless, an "unanticipated event" is not necessarily an 
event that is not reasonably foreseeable.  This statement 
only suggests the attenuated possibility that additional 
disability was not reasonably foreseeable.  In contrast, the 
November 2009 VA examiner opines that the Veteran's right 
index finger deformity after the surgery "is merely an 
expected outcome and ... not a complication."  The examiner 
reasoned that the Veteran did not follow the surgeon's 
recommendation for a distal amputation.  Without more 
favorable evidence, the Board cannot conclude there was 
proximate causation in this manner.  Therefore, the Veteran 
fails to establish proximate causation based on the 
likelihood that any deformity was not reasonably foreseeable.



Regarding informed consent, there is conflicting medical 
evidence.  A May 2005 VA examiner determined that it is more 
likely than not, based on reported psychotic/schizophrenic 
symptoms from active drug use in 1993, "that [the Veteran] 
was incompetent when initially refusing or failing to follow 
instructions during his VA hospitalization in 1993 
(including, of particular note, to take antibiotics for 
treatment of an infection of his right index finger)."  
Unfortunately for his claim, the basis for this opinion 
appears to be both unclear and unfounded.  This examiner did 
not receive and consider the medical records from the year 
1993, a fact that is explicitly noted in the examination 
report.  As such, this examiner's conclusion is likely based 
almost entirely on the Veteran's 
self-recounted history.  This is especially troubling, from a 
reliance point of view, because this examiner at the same 
time acknowledges the Veteran had psychotic/schizophrenic 
symptoms during the relevant time at issue that likely 
impaired his judgment and prevented him for taking the 
medication he needed to have taken, so it stands to reason 
that he similarly could not and cannot be expected in this 
circumstance to provide a reliable history of the events as 
they actually occurred.  Reonal v. Brown, 5 Vet. App. 458 
(1993) (a medical opinion is only as good and credible as the 
history on which it was predicated).

Furthermore, the Board emphasizes that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  In Kowalski v. Nicholson, 19 
Vet. App. 171 (2005), the Court indicated the Board may not 
disregard a favorable medical opinion solely on the rationale 
it was based on a history given by the Veteran.  Rather, as 
the Court further explained in Coburn v. Nicholson, 19 Vet. 
App. 427 (2006), reliance on a Veteran's statements renders a 
medical report not credible only if the Board rejects the 
statements of the Veteran as lacking credibility.  

Here, there is VA psychiatric treatment records 
contemporaneous to the time of the surgery in question 
showing the Veteran indeed had paranoid schizophrenia with 
delusional symptoms.  Still, these symptoms in and of 
themselves do not evidence a lack of informed consent.  To 
the contrary, there are no VA treatment records suggesting a 
failure by his VA providers to duly inform him of any 
treatment in question and of its possible consequences and 
complications.  Rather, there are signed informed consent 
records relating to the surgery on his right index finger in 
October 1993, as well as a pre-operative note indicating that 
informed consent for debridement was appropriately obtained.  
Without reference to and corroboration by the actual medical 
record near the time of the October 1993 operation, his 
assertions of lack of informed consent are simply not 
credible.  Consequently, the May 2005 VA examiner's 
conclusion of the Veteran's incompetence in assenting to the 
1993 VA treatment, especially without any review of treatment 
records during that year, appears to be highly speculative 
and thus only entitled to limited probative value.  

In stark contrast, the November 2009 VA examiner reviewed the 
entire claims file, especially including the 1993 treatment 
records, pointing out the Veteran signed consent forms for 
the surgery.  The November 2009 VA examiner indicated the 
Veteran provided informed consent, reasoning that "he was 
informed on possible outcomes since he did not follow the 
surgeon's recommendation for a distal amputation."  So, 
overall, the medical records do not confirm that any VA 
physician coerced him into undergoing a right index finger 
operation.  Instead, according to this evidence, he 
independently formed his decision to have the right index 
finger surgery and was fully informed of its potential 
complications and consequences.  

In sum, the Veteran has failed to provide sufficient 
competent and credible evidence substantiating his contention 
of entitlement to § 1151 compensation due to his 1993 VA 
surgery and treatment of his right index finger.  He is 
certainly competent, as a layman, to comment on items within 
the perception of his five senses, such as the fact that he 
has a deformity of his right index finger since that surgery.  
Such a defect is clearly visible to anyone's eye, so not a 
determination medical in nature.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 
C.F.R. § 3.159(a)(2).



On the other hand, the Veteran is not competent to comment on 
whether and to what extent he has additional disability and, 
even assuming he does, whether this additional disability was 
actually and proximately caused by the VA treatment of his 
right index finger.  This necessarily requires competent 
medical evidence, especially regarding complex medical 
questions of negligence, reasonably foreseeable versus 
unforeseeable events following surgery, and what constitutes 
informed consent for such surgery.

The Board thus concludes that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
his right index finger deformity, on the premise it is the 
result of VA medical or surgical treatment.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 
53-56 (1990).  Accordingly, the appeal is denied.


ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for 
deformity of the right index finger with osteomyelitis 
(infection) and tissue loss is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


